Detailed Action
	This action is responsive to an original application filed on 4/7/2020.  Claims 1-20 are currently pending.  Claims 1 and 20 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that though this application filed on 4/7/2020 claims a priority date of 2/8/2019 to US Provisional application 62/803,274, this application filed 4/7/2020 does not appear to meet the conditions of 35 U.S.C. 119(e) since this application filed 4/7/2020 appears to introduce claimed subject matter that was not disclosed in the provisional application filed on 2/8/2019.  Claims in this application filed on 4/7/2020 are drawn to a system comprising a positive air blower, however the provisional application filed on 2/8/2019 discloses a system comprising an air compressor with no mention of a positive air blower.  Furthermore, the specification in this application filed 4/7/2020 does not contain reference to the provisional application filed on 2/8/2019.  Therefore, for the purpose of examination, this action will treat the effective filing date as 4/7/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 was submitted on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more storage hoppers” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-6, 8, 10, and 20 are objected to because of the following informalities:
In Claim 1 Line 1, “A system comprising a dry material moving machine including:” should be revised to “A system comprising a dry material moving machine, the dry material moving machine including:” to ensure proper grammar.
In Claim 1 Line 2 and Claim 20 Line 2, “having” should be revised to “having:” to ensure proper punctuation.
In Claim 1 Lines 4 and 8 and Claim 20 Lines 4 and 8 the word “and” should be moved to the previous line after the semi-colon to ensure proper claim formatting while saving space.
In Claim 4 Line 2, “the control valve” should be revised to “the dry-material-feeding control valve” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 5 Lines 1-2, “one or combination of a gas engine, a diesel engine, and an electric motor” should be revised to “either one of or a combination of a gas engine, a diesel engine, and an electric motor” to ensure proper grammar.
In Claim 6 Lines 1-2 and Claim 20 Line 15, “between 700 and 3000 RPM” should be revised to “between 700 PRM and 3000 RPM” to ensure proper application of units to the disclosed range in the claim. 
In Claim 8 Line 2, “and\or disperse” should be revised to “and/or disperse” to correct an apparent scrivener’s error.
In Claim 10 Line 1, “The system of claim 1, a maximum line pressure of the delivery line is 25 psi” should be revised to “The system of claim 1, wherein a maximum line pressure of the delivery line is 25 psi” to ensure proper grammar.
In Claim 20 Lines 6-7, “a feeder unit configured to direct dry material to the delivery line and a dry-material-feeding control valve;” should be indented and moved to separate lines to ensure consistent claim formatting.
In Claim 20 Line 14, “wherein the power unit is one or combination of a gas engine, a diesel engine, and an electric motor” should be revised to “wherein the power unit is either one of or a combination of a gas engine, a diesel engine, and an electric motor” to ensure proper grammar.
In Claim 20 Line 16, “the hose diameter” should be revised to “a diameter of the hose” to ensure proper antecedent basis.
In Claim 20 Line 18, “the dry material;” should be revised to “dry material;” to ensure proper grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are: 
“transport means” in Claim 16 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“feeder unit” in Claims 1, 3, 4, and 20.
“power unit” in Claims 1 and 8.
“material crushing mechanism” in Claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “feeder unit” in Claims 1, 3, 4, and 20 corresponds to Paragraph 0018 of the Specification which states “a feeder unit 146 configured to direct dry material 10 to the delivery line 130”.  Furthermore, feeder unit 146 appears to be shown as a tapered surface in Fig. 5.  Therefore, the term “feeder unit” in Claims 1, 3, 4, and 20 will be interpreted as being a tapered surface and equivalents thereof.
The “power unit” in Claims 1 and 8 corresponds to Paragraph 0020 of the Specification which states “The power unit 120 may feature a gas engine, a diesel engine, or an electric motor”.  Therefore, the term “power unit” in Claims 1 and 8 will be interpreted as being an engine, a motor, or equivalents thereof.
The “transport means” in Claim 16 corresponds to Paragraph 0019 of the Specification which states “the dry material moving machine is portable and may be mounted to a trailer or vehicle for transporting the device”.  Therefore, the term “transport means” in Claim 16 will be interpreted as being vehicles and equivalents thereof.
The “material crushing mechanism” in Claims 11 and 20 corresponds to Paragraph 0019 of the Specification which states “larger particles of the dry material 10 may be crushed and ground by a material crushing mechanism 142 to move through pumps and lines of the dry material moving machine”.  Furthermore, material crushing mechanism 142 is shown as a box under hopper 140 in Fig. 4.  Therefore, the term “material crushing mechanism” in Claims 11 and 20 will be interpreted as being a grinder and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Line 2 states “a power unit connected to a positive air blower” and it is not clear if the “positive air blower” is being positively recited as part of the claimed system or not.  Additionally, Line 5 states “an outlet in communication with a delivery line” and it is not clear if the “delivery line” is being positively recited as part of the claimed system or not.  Furthermore, Line 9 states “a hose reel associated with a hose” and it is not clear if the “hose” is being positively recited as part of the claimed system or not.  A similar rejection applies to Claim 20.  For the purpose of examination, the “positive air blower”, “delivery line” and “hose” in Claims 1 and 20 will be interpreted as being positively recited parts of the claimed system.
Claims 2-19 depend from Claim 1, therefore, Claims 2-19 are also rejected under 35 U.S.C. 112(b) for being indefinite since Claim 1 is indefinite.
Claim 4 is also indefinite because Lines 1-2 state “a tube connects the deliver line to the feeder unit and the dry-material-feeding unit, and the control valve is provided on the tube” and there is improper antecedent basis for “the dry-material-feeding unit”.  It is not clear what “the dry-material-feeding unit” is, and no such unit is disclosed in the specification.  There may be a scrivener’s error in the claim.  For the purpose of examination, Claim 4 Lines 1-2 will be interpreted to state “a tube connects the deliver line to the feeder unit, and the dry-material-feeding control valve is provided on the tube”.
Claim 4 is also indefinite because it is not clear if the “tube” in Line 1 is being positively recited as part of the claimed system or not.  A similar rejection applies to Claim 20.  For the purpose of examination the “tube” in Claims 4 and 20 will be interpreted as being a positively recited part of the claimed system.
Claim 8 is also is indefinite because Line 2 states “configured to deliver additional power as needed to supply and\or disperse sufficient dry material” and the term “sufficient” is a relative term.  The term “sufficient” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how much dry material must be provided to qualify as being a “sufficient” amount of dry material.  A similar rejection applies to Claim 20 (Line 18).  For the purpose of examination, the phrase “sufficient dry material” in Claims 8 and 20 will be interpreted as “additional dry material”.
Claim 13 is also indefinite because Line 1 states “wherein the delivery line is rigid” and the term “rigid” is a relative term.  The term “rigid” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how stiff or what minimum modulus of elasticity the delivery line must have to qualify as being “rigid”.  A similar rejection applies to Claim 20.  For the purpose of examination, the term “rigid” in Claims 13 and 20 will be interpreted as best understood by the examiner.
Claims 14 depends from Claim 13, therefore, Claim 14 is also rejected under 35 U.S.C. 112(b) for being indefinite since Claim 13 is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,343,897 to Cutler (“Cutler”) in view of US Patent 5,725,160 to Harper et al. (“Harper”) and US Patent 6,491,479 to Rexius (“Rexius”).
As to Claim 1, Cutler discloses a system (See Fig. 1) comprising a dry material moving machine (Fig. 1 #20 “spreader”) including: 
a power unit (Fig. 4 #44 “engine”) connected to an air source (See Annotated Fig. 4, the air source includes #38 “compressor”, #36 “air tank” and connected lines) having 
an air inlet (Fig. 4 #96 “intermediary conduit”, See Col. 4 Lines 5-25, pressurized air enters #96 thus it is an air inlet); and 
an outlet (Fig. 4 #24 “pressurized gas entrance conduit”) in communication with a delivery line (Fig. 4 #22 “metering block”, See Col. 3 Lines 61-67); 
a dry media hopper (See Annotated Fig. 2) including a feeder unit (Fig. 2 #28 “material hopper” which is shown having a tapered surface in Fig. 2) configured to direct dry material to the delivery line (See Col. 3 Lines 29-48); and 
a hose (Fig. 2 #48 “hose”), 
wherein the delivery line is connected to the hose (See Fig. 4, the hose 48 that makes up exit conduit 26 is connected to 22 with hose disconnect 50).
Regarding Claim 1, Cutler does not disclose wherein the air source is a positive air blower (See Col. 2 Lines 6-19 which disclose that using a blower as the air source is known in the art and requires a hose with a diameter of two to four inches).
However, Harper discloses a system (See Fig. 2) comprising a dry material moving machine (See Fig. 1 “chip blower”) including:
a power unit (Fig. 2 #48 “engine”) connected to a positive air blower (Fig. 2 #40 “rotary-type positive displacement blower”, See Col. 6 Lines 45-50 disclosing the engine 48 being connected to the blower 40 via shaft 54) having:
an air inlet (See Col. 6 Lines 58-67, based on the blower being a conventional rotary-type positive displacement blower it is known to have an inlet that air enters the blower through); and
an outlet (See Fig. 1, the outlet of the blower 40 is connected to 58) in communication with a delivery line (Fig. 1 #42 “hose”); 
a dry media hopper (Fig. 1 #12 “hopper”, Per Col. 7 Lines 15-20 wood chips or other dry material can be dispersed) including a feeder unit (Fig. 2 #13 “tapered back”) configured to direct dry material to the delivery line (See Col. 4 Lines 43-45); and
a hose (Fig. 2 #44 “hose”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler such that the air source is a positive air blower, as taught by Harper, since doing so would utilize simple substitution of one known element for another to yield the predictable result of utilizing a conventional apparatus to blow air at a particular pressure for imparting motion to the dry material (See Col. 5 Line 58 – Col. 6 Line 14). 
Regarding Claim 1, in reference to the system of Cutler in view of Harper as applied above, Cutler does not disclose wherein a hose reel is associated with the hose.
However, Rexius discloses a system comprising a dry material moving machine (See Fig. 10) including: 
a power unit (Fig. 5 #38 “power takeoff from truck’s engine”) connected to a positive air blower (Fig. 5 #34 “blower”) having:
an air inlet (See Fig. 5 And Col. 6 Lines 13-21, the air inlet is an exterior side of 34 shown in Fig. 5); and
an outlet in communication with a delivery line (See Fig. 5, and Col. 6 Lines 13-21, the air outlet is connected to ducting 36);
a dry media hopper (Fig. 1 #12 “container”, Per Col. 4 Lines 41-49 container 12 stores particulate material, Per Col. 12 Lines 10-18 the particulate material can be wood chips) including a feeder unit (See Fig. 2 showing that the container 12 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 5); and
a hose reel (See Col. 9 Lines 42-49 disclosing that a hose reel 310 can reside between any components in the system) associated with a hose (Fig. 6 #42 “hose”)
wherein the delivery line is connected to the hose (See Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper as applied above such that a hose reel is associated with the hose, as taught by Rexius for the purpose of moving the hose to a desired distance to meet a desired layout such that the entire hose can be close to other components in the system (See Col. 9 Lines 42-49 and Col. 10 Lines 29-39). 
As to Claim 2, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the dry media hopper comprises a dry-material-feeding control valve (Fig. 2 #32 “valve”, See Col. 3 Lines 56-60).
As to Claim 3, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 2 above, Cutler further discloses wherein the dry-material-feeding control valve sits between the feeder unit and the delivery line (See Figs. 2 and 3, #32 is located between #28 and #22).
As to Claim 4, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 3 above, Cutler further discloses wherein a tube (Fig. 2 #30 “channel”) connects the delivery line to the feeder unit (See Figs. 2 and 3), and the dry-material-feeding control valve is provided on the tube between the delivery line and the feeder unit (See Figs. 2 and 3, See Col. 3 Lines 56-60).
As to Claim 5, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the power unit is one or combination of a gas engine, a diesel engine, and an electric motor (See Col. 4 Lines 14-16 disclosing the power unit being a gas engine).
As to Claim 6, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 5 above, Harper further discloses wherein the power unit operates the positive air blower between 700 and 3000 RPM (Per Col. 6 Lines 64-67 the air blower is operated at 2400 RPM, which is between 700 RPM and 3000 RPM.).
As to Claim 9 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses comprising one or more storage hoppers (See Col. 6 Lines 35-51 and see second material hopper 100 in Fig. 6, which is another hopper in the system in addition to the dry media hopper that has feeder unit 28.  When valve 104 is closed, hopper 100 can be considered a storage hopper since it stores material).
As to Claim 10, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Harper further discloses wherein a maximum line pressure of the delivery line is 25 psi (Per Col. 1 Lines 34-36 a medium pressure blower can provide air at operating pressures of 2 to 30 psi, thus if the blower provides air at 25 psi then the maximum line pressure of the delivery line will be 25 psi considering any pressure loss prior to reaching the delivery line.  Furthermore, Col. 6 Lines 64-67 disclose that when the blower is operated at 2400 RPM that air is blown at 15 psi.  If the blower provides air at 15 psi then the maximum line pressure of the delivery line will not exceed 25 psi).
As to Claim 12, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler does not disclose wherein the dry media hopper includes a cover.
However, Harper discloses wherein the dry media hopper includes a cover (See #70 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper and Rexius as applied to Claim 1 above such that the dry media hopper includes a cover, as taught by Harper for the purpose of containing dust within the dry media hopper (See Col. 7 Lines 11-12). 
As to Claim 13 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the delivery line is rigid (See Col. 3 Lines 51-54, delivery line 22 is a “metering block” thus since it is a block and considering the configuration in Fig. 3, delivery line 22 is understood to be rigid).
As to Claim 14 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 13 above, Cutler further discloses wherein the delivery line has a diameter greater than or equal to 1 inch (See Fig. 4 and Col. 5 Lines 49-61, based on the distance between 34 and 52, which is the same as width w, being disclosed as 2.2 inches, it is understood that an internal diameter of delivery line 22 that 30 is inserted into can be 2.2 inches.  Therefore, the delivery line has an internal diameter that is greater than 1 inch).  
As to Claim 15 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the system is portable (See Col. 4 Lines 14-35 disclosing the system is mounted to a vehicle, thus it is understood to be portable since it can be moved on the vehicle).
As to Claim 16 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 15 above, Cutler further discloses wherein the system mounts to a trailer or other transport means (Per Col. 4 Lines 14-35 the system mounts to a transport means that is a vehicle).
As to Claim 17 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the system is stationary (See Col. 4 Lines 14-35 disclosing that the system is mounted to a vehicle.  When the vehicle is not moving the system can be considered stationary).
As to Claim 19 in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler further discloses wherein the dry material includes dry chemicals (See Col. 5 Lines 29-45 disclosing that particulate material that is a pesticide, herbicide, fertilizer, or urea being used.  Particulate forms of pesticide, herbicide, fertilizer, and urea are understood to be dry chemicals).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over of Cutler in view of Harper, Rexius, and US PGPUB 2002/0131828 A1 to Waddell (“Waddell”).
Regarding Claim 7, in reference to the system of Cutler in view of Harper and Rexius as applied to Claim 1 above, Cutler does not explicitly disclose wherein the hose diameter is between 1 inch and 4 inches (See Col. 4 Lines 29-31 disclosing a hose diameter of about 1 inch, which is not necessarily greater than 1 inch and less than 4 inches).
However, Waddell discloses a system (See Fig. 1 #10 “material conveyance system”) comprising a dry material moving machine including:
a power unit (Paragraph 0024 “motor”) connected to a positive air blower (See “high pressure air” #60 in Fig. 1, which per Paragraph 0020 can be a blower) having: 
an air inlet (Per Paragraph 0020 a blower can be used, blowers are understood to have an inlet for air); and
an outlet (See Fig. 1, the outlet is located at #64 “valve”) in communication with a delivery line (Fig. 1 #30 “compression tube”);
a dry media hopper (Fig. 1 #20 “hopper” which contains dry material #12) including a feeder unit (See Fig. 1, the hopper #20 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 1 and Paragraph 0020); and
a hose (Fig. 1 #70 “hose”);
wherein the delivery line is connected to the hose (See Fig. 1 and Paragraph 0020) and wherein the hose diameter is between 1 inch and 4 inches (See Paragraph 0027 which discloses that the hose diameter can be 4 inches or smaller than 4 inches.  If the hose has a diameter that is smaller than 4 inches, such as 3.9 inches, the diameter is between 1 inch and 4 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper and Rexius as applied to Claim 1 above such that the hose has a diameter that is between 1 inch and 4 inches, as taught by Waddell for the purpose of having a suitable diameter to deliver an amount of dry material to a target site (See Paragraph 0027).
As to Claim 8, in reference to the system of Cutler in view of Harper, Rexius, and Waddell as applied to Claim 7 above, Cutler further discloses wherein the power unit is compatible with the diameter of the hose (See Col. 2 Lines 6-19 which disclose that a blower motor can be utilized with a hose that has a diameter of two to four inches) and is configured to deliver additional power as needed to supply and/or disperse sufficient dry material (See Col. 5 Lines 8-28 which discloses providing additional power from the engine 44 to the compressor 38, which is understood to result in additional dry material being supplied and dispersed by wand 58).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Harper, Rexius, and US PGPUB 2018/0104520 A1 to Snodgrass (“Snodgrass”).
Regarding Claim 11, in reference to the system of Cutler in view of Harper and Rexius, as applied to Claim 1 above, Cutler does not disclose further including a material crushing mechanism.
However, Snodgrass discloses a system (See Fig. 1 #100 “firefighting system”) comprising a dry material moving machine including:
an air source (Fig. 5 #506 “gas line”, Per Paragraph 0045 the reservoir can contain air) having: 
an air inlet (See Fig. 5, the air inlet is where air enters the gas line); and
an outlet (See Fig. 5, the outlet is an end where air exits the gas line) in communication with a delivery line (Fig. 5 #504 “housing”);
a dry media hopper (Fig. 1 #106 “reservoir” which contains dry material #101) including a feeder unit (See Fig. 1, the hopper #106 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 4 and Paragraph 0042);
a hose (Fig. 1 #110 “chute”), wherein the delivery line is connected to the hose (See Fig. 5); and
a material crushing mechanism (See Fig. 2 and Paragraph 0040 disclosing that a grinder may be used in place of screens to break up dry material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper and Rexius as applied to Claim 1 above to further include a material crushing mechanism, as taught by Snodgrass for the purpose of breaking down dry material to a desired size (See Paragraph 0040). 
Regarding Claim 18, in reference to system of Cutler in view of Harper and Rexius, as applied to Claim 1 above, Cutler does not disclose wherein the dry material is on-site dirt (See Col. 5 Lines 29-48 disclosing that various dry materials can be used, however on-site dirt is not specifically disclosed).
However, Snodgrass discloses a system (See Fig. 1 #100 “firefighting system”) comprising a dry material moving machine including:
an air source (Fig. 5 #506 “gas line”, Per Paragraph 0045 the reservoir can contain air) having: 
an air inlet (See Fig. 5, the air inlet is where air enters the gas line); and
an outlet (See Fig. 5, the outlet is an end where air exits the gas line) in communication with a delivery line (Fig. 5 #504 “housing”);
a dry media hopper (Fig. 1 #106 “reservoir” which contains dry material #101) including a feeder unit (See Fig. 1, the hopper #106 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 4 and Paragraph 0042); and
a hose (Fig. 1 #110 “chute”), wherein the delivery line is connected to the hose (See Fig. 5);
wherein the dry material is on-site dirt (See Paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper and Rexius as applied to Claim 1 above such that the dry material is on-site dirt, as taught by Snodgrass for the purpose of reducing cost by utilizing local material (See Paragraph 0034).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Harper, Rexius, Waddell, and Snodgrass.
As to Claim 20, Cutler discloses a system (See Fig. 1) comprising: 
a power unit (Fig. 4 #44 “engine”) connected to an air source (See Annotated Fig. 4, the air source includes #38 “compressor”, #36 “air tank” and connected lines) having 
an air inlet (Fig. 4 #96 “intermediary conduit”, See Col. 4 Lines 5-25, pressurized air enters #96 thus it is an air inlet); and 
an outlet (Fig. 4 #24 “pressurized gas entrance conduit”) in communication with a delivery line (Fig. 4 #22 “metering block”, See Col. 3 Lines 61-67); 
a dry media hopper (See Annotated Fig. 2) including a feeder unit (Fig. 2 #28 “material hopper” which is shown having a tapered surface in Fig. 2) configured to direct dry material to the delivery line (See Col. 3 Lines 29-48) and a dry-material-feeding control valve (Fig. 2 #32 “valve”, See Col. 3 Lines 56-60); and 
a hose (Fig. 2 #48 “hose”), 
wherein the delivery line is connected to the hose (See Fig. 4, the hose 48 that makes up exit conduit 26 is connected to 22 with hose disconnect 50); 
wherein the dry-material-feeding control valve sits between the feeder unit and the delivery line (See Figs. 2 and 3, #32 is located between #28 and #22); 
wherein a tube (Fig. 2 #30 “channel”) connects the delivery line to the feeder unit (See Figs. 2 and 3), and the dry-material-feeding control valve is provided on the tube between the delivery line and the feeder unit (See Figs. 2 and 3, See Col. 3 Lines 56-60); 
wherein the power unit is one or combination of a gas engine, a diesel engine, and an electric motor (See Col. 4 Lines 14-16 disclosing the power unit being a gas engine); 
wherein the power unit is configured to deliver additional power as needed to supply sufficient the dry material (See Col. 5 Lines 8-28 which discloses providing additional power from the engine 44 to the compressor 38, which is understood to result in additional dry material being supplied and dispersed by wand 58); 
wherein the delivery line is rigid (See Col. 3 Lines 51-54, delivery line 22 is a “metering block” thus since it is a block and considering the configuration in Fig. 3, delivery line 22 is understood to be rigid); 
wherein the delivery line has a diameter greater than or equal to 1 inch (See Fig. 4 and Col. 5 Lines 49-61, based on the distance between 34 and 52, which is the same as width w, being disclosed as 2.2 inches, it is understood that an internal diameter of delivery line 22 that 30 is inserted into can be 2.2 inches.  Therefore, the delivery line has an internal diameter that is greater than 1 inch);
wherein the system is portable (See Col. 4 Lines 14-35 disclosing the system is mounted to a vehicle, thus it is understood to be portable since it can be moved on the vehicle); and 
wherein the dry material includes dry chemicals (See Col. 5 Lines 29-45 disclosing that particulate material that is a pesticide, herbicide, fertilizer, or urea being used.  Particulate forms of pesticide, herbicide, fertilizer, and urea are understood to be dry chemicals.  See Col. 6 Lines 35-51 disclosing that dry chemicals such as insecticide can be added to another dry material).
Regarding Claim 20, Cutler does not disclose wherein the air source is a positive air blower, wherein the power unit operates the positive air blower between 700 and 3000 RPM, wherein a maximum line pressure of the delivery line is 25 psi, and wherein the dry media hopper includes a cover (See Col. 2 Lines 6-19 which disclose that using a blower as the air source is known in the art and requires a hose with a diameter of two to four inches).
However, Harper discloses a system (See Fig. 2) comprising:
a power unit (Fig. 2 #48 “engine”) connected to a positive air blower (Fig. 2 #40 “rotary-type positive displacement blower”, See Col. 6 Lines 45-50 disclosing the engine 48 being connected to the blower 40 via shaft 54) having:
an air inlet (See Col. 6 Lines 58-67, based on the blower being a conventional rotary-type positive displacement blower it is known to have an inlet that air enters the blower through); and
an outlet (See Fig. 1, the outlet of the blower 40 is connected to 58) in communication with a delivery line (Fig. 1 #42 “hose”); 
a dry media hopper (Fig. 1 #12 “hopper”, Per Col. 7 Lines 15-20 wood chips or other dry material can be dispersed) including a feeder unit (Fig. 2 #13 “tapered back”) configured to direct dry material to the delivery line (See Col. 4 Lines 43-45);
a hose (Fig. 2 #44 “hose”); and
a cover (See #70 in Fig. 2); 
wherein the power unit operates the positive air blower between 700 and 3000 RPM (Per Col. 6 Lines 64-67 the air blower is operated at 2400 RPM, which is between 700 RPM and 3000 RPM.); and
wherein a maximum line pressure of the delivery line is 25 psi (Per Col. 1 Lines 34-36 a medium pressure blower can provide air at operating pressures of 2 to 30 psi, thus if the blower provides air at 25 psi then the maximum line pressure of the delivery line will be 25 psi considering any pressure loss prior to reaching the delivery line.  Furthermore, Col. 6 Lines 64-67 disclose that when the blower is operated at 2400 RPM that air is blown at 15 psi.  If the blower provides air at 15 psi then the line pressure of the delivery line will not exceed 25 psi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler such that the air source is a positive air blower, wherein the power unit operates the positive air blower between 700 and 3000 RPM, and wherein a maximum line pressure of the delivery line is 25 psi, as taught by Harper, since doing so would utilize simple substitution of one known element for another to yield the predictable result of utilizing a conventional apparatus to blow air at a particular pressure for imparting motion to the dry material (See Col. 5 Line 58 – Col. 6 Line 14).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler such that the dry media hopper includes a cover, as taught by Harper for the purpose of containing dust within the dry media hopper (See Col. 7 Lines 11-12).
Regarding Claim 20, in reference to the system of Cutler in view of Harper as applied above, Cutler does not disclose wherein a hose reel is associated with the hose.
However, Rexius discloses a system (See Fig. 10) comprising: 
a power unit (Fig. 5 #38 “power takeoff from truck’s engine”) connected to a positive air blower (Fig. 5 #34 “blower”) having:
an air inlet (See Fig. 5 And Col. 6 Lines 13-21, the air inlet is an exterior side of 34 shown in Fig. 5); and
an outlet in communication with a delivery line (See Fig. 5, and Col. 6 Lines 13-21, the air outlet is connected to ducting 36);
a dry media hopper (Fig. 1 #12 “container”, Per Col. 4 Lines 41-49 container 12 stores particulate material, Per Col. 12 Lines 10-18 the particulate material can be wood chips) including a feeder unit (See Fig. 2 showing that the container 12 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 5); and
a hose reel (See Col. 9 Lines 42-49 disclosing that a hose reel 310 can reside between any components in the system) associated with a hose (Fig. 6 #42 “hose”)
wherein the delivery line is connected to the hose (See Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper as applied above such that a hose reel is associated with the hose, as taught by Rexius for the purpose of moving the hose to a desired distance to meet a desired layout such that the entire hose can be close to other components in the system (See Col. 9 Lines 42-49 and Col. 10 Lines 29-39).
Regarding Claim 20, in reference to the system of Cutler in view of Harper and Rexius as applied above, Cutler does not disclose wherein the hose diameter is between 1 inch and 4 inches (See Col. 4 Lines 29-31 disclosing a hose diameter of about 1 inch, which is not necessarily greater than 1 inch and less than 4 inches).
However, Waddell discloses a system (See Fig. 1 #10 “material conveyance system”) comprising:
a power unit (Paragraph 0024 “motor”) connected to a positive air blower (See “high pressure air” #60 in Fig. 1, which per Paragraph 0020 can be a blower) having: 
an air inlet (Per Paragraph 0020 a blower can be used, blowers are understood to have an inlet for air); and
an outlet (See Fig. 1, the outlet is located at #64 “valve”) in communication with a delivery line (Fig. 1 #30 “compression tube”);
a dry media hopper (Fig. 1 #20 “hopper” which contains dry material #12) including a feeder unit (See Fig. 1, the hopper #20 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 1 and Paragraph 0020); and
a hose (Fig. 1 #70 “hose”);
wherein the delivery line is connected to the hose (See Fig. 1 and Paragraph 0020) and wherein the hose diameter is between 1 inch and 4 inches (See Paragraph 0027 which discloses that the hose diameter can be 4 inches or smaller than 4 inches.  If the hose has a diameter is smaller than 4 inches, such as 3.9 inches, the diameter is between 1 inch and 4 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper and Rexius as applied above such that the hose has a diameter that is between 1 inch and 4 inches, as taught by Waddell for the purpose of having a suitable diameter to deliver an amount of dry material to a target site (See Paragraph 0027).
Furthermore, making such a modification result in the power unit of Cutler being compatible with the diameter of the hose (See Col. 2 Lines 6-19 of Cutler which discloses that a hose with a diameter of two to four inches is required when using an air blower motor).
Regarding Claim 20, in reference to the system of Cutler in view of Harper, Rexius, and Waddell as applied above, Cutler does not disclose further including a material crushing mechanism and wherein the dry material is on-site dirt (See Col. 5 Lines 29-48 disclosing that various dry materials can be used, however on-site dirt is not specifically disclosed).
However, Snodgrass discloses a system (See Fig. 1 #100 “firefighting system”) comprising:
an air source (Fig. 2 #506 “gas line”, Per Paragraph 0045 the reservoir can contain air) having: 
an air inlet (See Fig. 5, the air inlet is where air enters the gas line); and
an outlet (See Fig. 5, the outlet is an end where air exits the gas line) in communication with a delivery line (Fig. 5 #504 “housing”);
a dry media hopper (Fig. 1 #106 “reservoir” which contains dry material #101) including a feeder unit (See Fig. 1, the hopper #106 has a tapered surface) configured to direct dry material to the delivery line (See Fig. 4 and Paragraph 0042);
a hose (Fig. 1 #110 “chute”), wherein the delivery line is connected to the hose (See Fig. 5); and
a material crushing mechanism (See Fig. 2 and Paragraph 0040 disclosing that a grinder may be used in pace of screens to break up dry material); 
wherein the dry material is on-site dirt (See Paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cutler in view of Harper, Rexius, and Waddell as applied above to further include a material crushing mechanism and have the dry material be on-site dirt, as taught by Snodgrass for the purpose of breaking down dry material to a desired size (See Paragraph 0040) and reducing cost by utilizing local material (See Paragraph 0034).

    PNG
    media_image1.png
    564
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    769
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
6/15/2022

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752